Citation Nr: 1012186	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-34 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for flat feet, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which granted service connection 
for PTSD and assigned a 30 percent rating effective April 
10, 2006, continued a 30 percent evaluation for the service-
connected flat feet and denied entitlement to TDIU.

The Veteran was afforded a video conference before the 
undersigned in February 2010 and a transcript of the hearing 
is of record.  The Veteran submitted additional evidence 
after his hearing with a written waiver, waiving review by 
the RO.  Therefore, the Board has the jurisdiction to 
consider the new evidence pursuant to 38 C.F.R. 
§ 20.1304(c).  The Veteran also submitted pictorial evidence 
after the February 12, 2010 waiver, however this evidence is 
not material to his claims and therefore no prejudice will 
result to the Veteran by rendering a decision at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service-connected PTSD is manifested by difficulty 
sleeping, nightmares, increased startle response, intrusive 
thoughts, sadness, infrequent avoidance and infrequent 
hallucinations.  There is no evidence of difficulty in 
understanding complex commands, stereotyped speech, memory 
impairment, impaired judgment, impaired abstract thinking, 
social isolation or suicidal or homicidal ideations. 

2.  The service-connected flat feet are manifested by pain, 
tenderness, abnormal weight bearing, abnormal alignment of 
the Achilles tendon with some medial deviation, abnormal 
gait and some instability.  There is no evidence of extreme 
tenderness or severe spasm.    

3.  The Veteran is service-connected for flat feet, 
evaluated as 30 percent disabling; PTSD, evaluated as 30 
percent disabling; degenerative joint disease of the right 
hand, status post cold injury, evaluated as 20 percent 
disabling; degenerative joint disease of the left hand, 
status post cold injury, evaluated as 20 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and hearing 
loss, evaluated as non compensable.  The Veteran's combined 
evaluation for compensation is 70 percent disabling. 

4.  The Veteran was employed by Metropolitan Life Insurance 
and retired from work in 2005.

5.  The Veteran also suffers from the following non-service 
connected disabilities: arthritis of the hips, arthritis of 
the right shoulder, a left foot condition, macular 
degeneration, skin cancer, glaucoma, detached retinas and 
depression.   

6.  The medical evidence of record does not demonstrate that 
the Veteran is unemployable solely due to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent disabling for PTSD have not been met.  38 U.S.C.A. § 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a rating higher than 30 percent for 
flat feet have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5276-5284 
(2009).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 
4.16, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations -- Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  The basis of disability 
evaluations is the ability of the body as a whole to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2009). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).





II.  PTSD

Pertinent Law and Regulations

As previously noted, in October 2006, the RO granted service 
connection for PTSD and assigned a 30 percent rating.  
Because the Veteran appealed the RO's determination at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for PTSD where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  An examiner's classification 
of the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  Score 
from 61 to 70 are indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Score from 51 to 60 generally 
reflect some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores from 41 to 50 reflect serious symptoms (suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).

Analysis 

The Veteran claims that his disability rating for PTSD does 
not accurately reflect the severity of his symptoms.  The 
Veteran asserts that he is entitled to an initial evaluation 
in excess of 30 percent.  After carefully reviewing the 
evidence of record, the competent evidence shows that the 
Veteran's PTSD is appropriately rated at 30 percent and does 
not warrant a higher rating.

The Veteran received a VA examination in May 2006.  The 
examiner had the opportunity to review the Veteran's case 
file.  The Veteran reported that he worked from 1947 to 
2005.  He retired from Metropolitan Life Insurance when he 
was 63 years old and worked for another insurance company as 
a retiree until 2005.  The Veteran appeared neatly dressed 
and well groomed for the examination.  He denied 
hallucinations and his memory and concentration appeared 
intact.  His affect was euthymic and he denied any suicidal 
or homicidal ideations.  He also reported being active in 
his community and having many friends.  He said that he 
avoids war movies and certain activities that arouse 
recollections of service.  The examiner concluded that the 
Veteran's PTSD symptoms have minimal to moderate negative 
impact on his ability to obtain and maintain physical and 
sedentary employment and caused minimal interference with 
his social functioning.  The Veteran received a GAF score of 
65.  

Treatment records dated in July 2006 show that the Veteran 
had no obsessions or compulsions.  He reported some visual 
hallucinations that occur exclusively when he wakes up from 
naps.  It is noted that the examiner checked that the 
Veteran did not hallucinate.  The Veteran reported being 
active in his Church, community and Veteran organizations.  
He also reported good relationships with his wife and 
children.  Treatment records from August 2006 show that the 
Veteran was well groomed and his mood was sad.  His thought 
process was linear and goal directed.  He was fully oriented 
to person, place and time.  His memory, insight and judgment 
were grossly intact.  The Veteran reported fatigue due to 
nightmares and stated that he would be able to work if he 
were not fatigued.  The examiner noted that any exposure to 
a work environment would result in exacerbation of his PTSD 
symptoms.  The examiner also noted that the Veteran's 
concentration was impaired and that he is unable to be 
consistently gainfully employed.  The Veteran was assigned a 
GAF score of 65. 

The Veteran received a VA examination in July 2009.  The 
examiner had the opportunity to review the Veteran's case 
file.  The Veteran reported that he lives with his wife of 
65 years and said that their marriage is "perfect."  He 
reported being in contact with all of his children, 
grandchildren and great-grandchildren and has many friends.  
The Veteran was appropriately dressed and appeared with good 
hygiene.  His affect was euthymic and his mood was happy.  
He was able to maintain eye contact and his speech was 
within normal limits.  The Veteran reported that he has not 
sought work recently and is retired because he cannot see 
and cannot walk.  The Veteran reported having intrusive 
recollections at least twice a week and nightmares of events 
in service.  He also reported and displayed an increased 
startle response.  He reported that he enjoys discussing his 
military experiences and no longer avoids any particular 
situations or activities that remind him of his service.  He 
stated he has difficulty falling and staying asleep.  The 
Veteran reported his mood as good and happy.  He reported a 
recent loss of weight and a loss of appetite.  The examiner 
noted that the Veteran did not have homicidal or suicidal 
ideations, no impaired impulse control, no social isolation 
and his insight and judgment were intact.  He was not 
hospitalized in the past three years.  The Veteran reported 
occasional hallucinations upon waking, which the examiner 
attributed to hypnogogic hallucinations, rather than any 
active psychosis.  The Veteran was assigned a GAF score of 
65.  

At a hearing before the undersigned, the Veteran reported 
that he is no longer receiving treatment for his PTSD, 
because he disagreed with the conduct of the meetings.  

The Veteran's spouse wrote a letter attesting to the 
nightmares her husband experiences and that he often thinks 
about his experiences in service.  

A review of the competent evidence of record demonstrates 
that the Veteran is appropriately rated at 30 percent.  The 
Veteran has shown that he experiences nightmares, some 
intrusive thoughts, poor concentration, sadness and 
increased startle response.  While the Veteran has reported 
hallucinations, the July 2009 examiner stated that the 
hallucinations were likely attributed to the transitional 
state between wakefulness and sleep.  At that time, the 
examiner checked the Veteran did not hallucinate.  There is 
no evidence of anxiety, irritability, circumstantial or 
stereotyped speech, impaired judgment, disturbed motivation, 
suicidal or homicidal ideation or difficulty in maintaining 
social relationships.  Rather the record shows that the 
Veteran's speech is normal.  His insight and judgment are 
intact.  By history and currently, he has denied homicidal 
and suicidal ideation, and he characterized his marriage as 
"perfect".

The records show that the Veteran retired and continued to 
work part time for a life insurance company until 2005.  He 
reported that he wanted to continue working and enjoyed his 
job but had to stop working because he longer had the "get 
up and go" that he once had.  He also stated that no one 
would hire him because he is over 85 and has physical 
disabilities, particularly relating to his hands and his 
feet.  He reported having a very happy marriage, being in 
touch with his children, grandchildren and great-
grandchildren and having many friends.  The Veteran has not 
socially isolated himself and continues to be very involved 
in community activities.  The Veteran's PTSD symptoms have 
had some interference with his work, as related by the 
August 2006 examiner.  However, the Veteran never contended 
that he was let go of his job because of a lack of 
concentration or because he could not get along with others.  
Rather, the Veteran asserted that his hands and feet slowed 
him down.  While the Veteran does experience mild symptoms, 
overall he is relatively high functioning.  The Board notes 
that the Veteran's GAF scores have consistently been 65, 
indicative of mild symptoms.  

In order to receive a 50 percent evaluation, the Veteran 
would need to show occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; memory 
impairment (retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  These symptoms have not been 
shown.  Again, the Veteran's speech is normal; there is no 
evidence of panic attacks occurring more than once a week; 
his insight and judgment are intact; the Veteran is oriented 
times three; he is retired from employment and has remained 
married for approximately 65 years.  In this case, as noted 
above, the Veteran's PTSD symptoms are not productive of, or 
consistent with, the criteria for a 50 percent rating, at 
any time during the appeal period.  Overall, his PTSD has 
been no more than mildly disabling.  

Additionally, the Board acknowledges the Veteran's honorable 
service to this country, his appellate assertions of 
increased impairment and that he could have filed his claim 
decades earlier and received compensation, as well as the 
supporting statements submitted on his behalf.  Nonetheless, 
the objective examination findings of record demonstrate 
that the Veteran's PTSD is productive of no more than mild 
to moderate impairment.  Thus, the statements are of little 
or no probative value, as they are inconsistent with the 
medical evidence of record.  The Veteran's service-connected 
PTSD has been appropriately rated at 30 percent.

Finally, the evidence does not reflect that the Veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Veteran 
has not shown that his PTSD caused his retirement in 2005.  
Therefore, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2009) is not warranted.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the Veteran is currently 
appropriately rated at 30 percent; however, if his symptoms 
worsen, he is encouraged to re-apply for increased benefits.

III.  Flat Feet 

The Veteran asserts that he is entitled to an increased 
evaluation for his service-connected flat feet.  The 
Veteran's flat feet are currently rated at 30 percent, 
effective October 12, 2004 under Diagnostic Code 5276.  

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability 
is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, the Court has also held 
that staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2009).

Pursuant to Diagnostic Code 5276, a 10 percent evaluation is 
for assignment for a moderate disability with evidence of 
weight bearing line over or medial to the great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use 
of the feet whether the disability is unilateral or 
bilateral.  For a severe pes planus disability, the rating 
criteria contemplates objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use with 
characteristic callosities, with a 20 percent evaluation 
assigned for a unilateral disability and a 30 percent 
evaluation for a bilateral disability.  Lastly, 30 and 50 
percent evaluations may be assigned for unilateral and 
bilateral pes planus, respectively, that is pronounced with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation that is not improved by 
orthopedic shoes or appliances.

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just.  38 C.F.R. § 4.6 (2009).  Although the use of similar 
terminology by medical professionals should be considered, 
is not dispositive of an issue.  Instead, all evidence must 
be evaluated in arriving at a decision regarding a request 
for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2009).

The Veteran received a VA examination in May 2006.  The 
examiner had the opportunity to review the Veteran's case 
file.  The Veteran reported pain, weakness, edema, 
tenderness, fatigability and at times instability.  He has 
functional limitations with regard to standing and walking.  
The examiner noted abnormal weight bearing and abnormal 
alignment of the Achilles tendon with some medial deviation.  
The examiner also noted antalgic gait with some instability.  
The Veteran reported pain upon manipulation of his flat feet 
and was able to perform toe raises with difficulty.  The 
examiner noted symptomatic pes planus with degenerative 
changes within the mid foot.  The examiner concluded that 
the Veteran would not be able to work at a job that required 
ambulation, but sedentary employment would not be precluded.  

The Veteran received a VA examination in July 2009.  The 
examiner had the opportunity to review the Veteran's case 
file.  The Veteran reported that he was unable to work due 
to his flat feet and that he experiences aching, pain, 
throbbing and weakness.  The Veteran was retired at the time 
of the examination.  He uses a cane to ambulate and wears 
corrective shoes without orthotics.  The examiner reported 
that the Veteran was not taking any medication at the time 
of the examination.  The Veteran related painful motion, 
swelling, tenderness and some instability with respect to 
functional limitations.  He did not display any plantar 
hyperkeratotic lesions indicative of abnormal weightbearing.  
He displayed a medial deviation and abnormal alignment of 
the Achilles tendon secondary to his flatfoot disability.  
The Veteran displayed pes planus and there was tenderness 
upon manipulation of the metatarsal joints.  He had limited 
ankle range of motion five degrees dorsiflexion, zero 
degrees eversion and two degrees inversion.  The Veteran was 
unable to perform toe raises and lift his heel from the 
ground.  The examiner also noted degenerative changes of the 
forefoot and midfoot bilaterally.  He concluded that the 
Veteran would be precluded from significant work requiring a 
significant amount of ambulation, but would be able to do 
sedentary employment.  

At the hearing before the undersigned the Veteran stated 
that he puts medicated cream on his feet and takes 
analgesics for the pain.  He also reported that he fell 
several times.  

The Board has also received a letter from the Executive 
Director of the Coventry Housing Authority, where the 
Veteran used to volunteer.  He indicated that at the last 
meeting the Veteran had extreme difficulty walking and 
lagged significantly behind the group.  While the lay 
statements are taken under advisement, they do not establish 
that his disability is worse, than the current evaluation 
contemplates. 

Although medical evidence indicates that pes planus is 
moderate to severe, the Veteran's bilateral pes planus is 
not shown to be pronounced, resulting in marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles 
on manipulation, to warrant a higher evaluation under 
Diagnostic Code 5276.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2008).  The May 2006 VA examination indicates 
that the Veteran's bilateral flat feet show abnormal weight 
bearing and abnormal alignment of the Achilles tendon with 
some medial deviation.  The Veteran experienced pain on 
manipulation.  The July 2009 VA examination shows medial 
deviation, abnormal alignment of the Achilles Tendon, 
tenderness on manipulation of the metatarsal joints and that 
the Veteran used a cane to ambulate.  While the Veteran's 
feet were symptomatic of tenderness, there was no evidence 
of extreme or pronounced tenderness.  Furthermore, the 
Veteran's feet did not display severe spasm.  There is also 
no clear marked pronation as described for a higher 50 
percent evaluation.  Thus, the Board finds that an increased 
evaluation for bilateral pes planus is not warranted.

The Board has also considered whether the Veteran would be 
entitled to a higher rating under other diagnostic criteria 
related to the foot.  However, the Diagnostic Code that 
would afford the Veteran a higher rating is not applicable, 
as there is no evidence that the Veteran has acquired claw 
foot (pes cavus) (5278).  The other Diagnostic Codes of the 
feet do not provide ratings over 30 percent.  See Diagnostic 
Codes 5277-5284.

The Court has held that where a Diagnostic Code is not 
predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  In this case, Diagnostic Code 5276 is not based on 
limitation of motion; therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  In any event, there has been 
no demonstration of additional functional limitation of the 
feet such as to enable a finding that the Veteran's 
disability picture most nearly approximates a 50 percent 
evaluation.

Additionally, there is no evidence that warrants referral of 
the Veteran's claim for extraschedular consideration.  There 
is no evidence of marked interference with employment above 
that which is currently accounted for in the 30 percent 
rating.  While the Veteran has asserted that his feet 
contributed to his retirement, the rating criteria takes 
into account limitations on employment.  There is also no 
evidence of frequent periods of hospitalization, or any 
other factor that would render inappropriate the application 
of regular rating standards with regard to the Veteran's 
disability.  Accordingly, the claim will not be referred for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds that the criteria for an 
increased rating for flat feet have not been met.  Where, as 
here, the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




IV.  TDIU

The Veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.

Total disability ratings for compensation based on 
individual unemployability may be assigned when the combined 
schedular rating for the service-connected disabilities is 
less than 100 percent and when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age, provided 
that, if there is only one such disability, this disability 
is ratable at 60 percent or more, or, if there are two or 
more disabilities, there is at least one disability ratable 
at 40 percent or more and additional disabilities to bring 
the combined rating to 70 percent or more.  

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  In determining 
whether unemployability exists, consideration may be given 
to the Veteran's level of education, special training, and 
previous work experience, but not his age or to any 
impairment caused by non-service connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for the 
following disabilities: flat feet, evaluated as 30 percent 
disabling; PTSD, evaluated as 30 percent disabling; 
degenerative joint disease of the right hand, status post 
cold injury, evaluated as 20 percent disabling; degenerative 
joint disease of the left hand, status post cold injury, 
evaluated as 20 percent disabling; tinnitus, evaluated as 10 
percent disabling; and hearing loss, evaluated as non 
compensable.  For the purpose of one 60 percent disability, 
or one 40 percent disability in combination, the following 
will be considered as one disability: (1) disabilities of 
one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable; 
(2) disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war. 38 C.F.R. § 4.16(a).
Therefore, the Veteran does have "one" service-connected 
disability rated as at least 60 percent, or at least one 
disability rated at 40 percent, and the initial criteria for 
schedular consideration for the grant of TDIU under 38 
C.F.R. § 4.16(a) are met.

The Veteran maintains that his service-connected 
disabilities render him unemployable.  While the Board 
acknowledges the Veteran's appellate assertions and his 
functional impairment due to his service-connected 
disabilities, it also points out that the evidence must 
still show that he is unable to pursue a substantially 
gainful occupation due to his service-connected 
disabilities.  The sole fact that a Veteran is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

A review of the record shows that the Veteran retired in 
2005.  His medical records also reveal a history of 
arthritis of the hips, arthritis of the right shoulder, a 
left foot condition, macular degeneration, skin cancer, 
glaucoma, detached retinas and depression.  An August 2006 
examiner noted that the Veteran is unable to be consistently 
gainfully employed due to his PTSD.  However, the Veteran's 
PSTD symptoms are relatively mild and have not been shown to 
interfere with his employment.  At the Veteran's 2009 VA 
examination, the examiner noted that the Veteran's service-
connected disabilities would preclude him from work 
requiring significant ambulation.  However, the Veteran 
would not be precluded from sedentary work.  

While the Board does not wish to minimize the nature and 
extent of the Veteran's overall disability, the evidence of 
record does not support his claim that his service-connected 
disabilities are sufficient to produce unemployability.  
There is no evidence of record showing that his service-
connected disabilities alone render him unemployable.  

Accordingly, the evidence preponderates against the claim 
and a grant of TDIU due to service-connected disabilities is 
not warranted.  38 C.F.R. § 4.16(b) (2008).

V.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to 
all five elements of a service connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in 
November 2004, and a service connection and an increased 
rating claim in April 2006.  The April 2006 letter also 
provided evidence of disability ratings and effective dates 
in compliance with Dingess.  Further, with regard to the 
Veteran's PTSD claim, Courts have held that once service 
connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Based on the foregoing, no further development is 
required with respect to the duty to notify.  

VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the 
procurement of service treatment records, pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran several VA 
examinations.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the Veteran's claims file.  Additionally, the examination 
reports are adequate to evaluate the Veteran's service-
connected disabilities.  The examiner considered the 
Veteran's subjective complaints, examined him and set forth 
pertinent clinical findings.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.

Entitlement to an increased rating for flat feet, currently 
evaluated as 30 percent disabling is denied.

Entitlement to TDIU due to service-connected disabilities is 
denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


